     Case 8:20-cv-01625-DOC-ADS Document 10 Filed 09/21/20 Page 1 of 1 Page ID #:78




 1    Setareh Panah, Esq.; State Bar No. 283058
      Pouyan Bohloul, Esq.; State Bar No. 326980                                      JS-6
 2    LAW OFFICES OF JACOB EMRANI
      A Professional Corporation
 3    714 W. Olympic Blvd., Ste 300
      Los Angeles, CA 90015
 4    Tel: 213-748-7734
      Fax: 213-283-3925
 5
      Attorneys for Plaintiff
 6    CARLOS PARDO
 7
 8                                 UNITED STATES DISTRICT COURT
 9                 CENTRAL DISTRICT OF CALIFORNIA - SOUTHERN DIVISION

10
      CARLOS PARDO,                                    Case No.: 8:20-cv-01625-DOC
11
12                   Plaintiff,
                                                      ORDER [9]
13           vs.
14    COSTCO WHOLESALE CORPORATION
      AND DOES 1 TO 50.                               Action Filed: August 28, 2020
15
16
                     Defendants.
17
                                                      ORDER:
18
             The Parties to the above-referenced action have filed a Stipulation to Remand
19
      Removed Action. The Court having reviewed that stipulation and good cause appearing,
20
      orders as follows:
21
             1. The Parties’ stipulation is approved; and
22
             2. Central District of California case number 18:20-cv-01625 entitled CARLOS
23
      PADRO vs. COSTCO WHOLESALE CORPORATION, et al. is hereby remanded to
24
      Orange County Superior Court.
25
      IT IS SO ORDERED.
26
      Dated: September 21, 2020                    _____________________________________
27
                                                   UNITED STATES DISTRICT JUDGE
28                                                 Central District of California
                                                      1

                                                   ORDER
